Citation Nr: 1202480	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for hernia.

4.  Whether new and material evidence has been received to reopen the claim for service connection for deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in March 2009.

The case was remanded to the RO in April 2011, as the Veteran had requested a hearing in March 2011.  However, the Veteran cancelled the hearing in June 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of separation and is unrelated to service.  

2.  Low back disability was not manifest in service and arthritis was not manifest within one year of separation; low back disability is unrelated to service.  

3.  The Board denied service connection for hernia in June 1977.  

4.  Since the June 1977 decision, evidence which relates to an unestablished fact necessary to substantiate the hernia claim has been received.  

5.  A hernia was not manifest in service and is otherwise unrelated to service.  

6.  The Board denied service connection for deafness in June 1977.  

7.  Since the June 1977 decision, evidence which relates to an unestablished fact necessary to substantiate the deafness claim has been received.  

8.  Deafness was not manifest in service or to a degree of 10 percent within one year of separation and is otherwise unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The June 1977 Board decision denying service connection for hernia is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

4.  The claim for service connection for hernia is reopened based on new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The criteria for service connection for hernia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

6.  The June 1977 Board decision denying service connection for deafness is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

7.  The claim for service connection for deafness is reopened based on new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).  

8.  The criteria for service connection for deafness are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in May 2006 and June 2007.  The notifications complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The manner of assigning disability ratings and effective dates was explained.  Dingess.  Further, the Veteran was advised of the bases for the prior final denials of the hernia and deafness claims and informed of the type of evidence necessary to reopen those claims.  See Kent v. Nicholson, 20 Vet.App. 1 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA exhausted attempts to obtain service treatment records and alternative forms of proof, including through efforts in June 2006; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary as the Board finds no credible evidence that the Veteran suffered relevant events, diseases, or injuries in service.  The RO complied with the Board's April 2011 remand by attempting to schedule the Veteran for a hearing, which he declined.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection law

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, arthritis, and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran's service treatment records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Service personnel records are of record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Hypertension	 and low back disability

It appears that hypertension is first diagnosed in 1977.  As stated earlier, there are no service treatment records available, and efforts to locate and obtain medical records from private care providers prior to the 1970s has been unsuccessful due to the passage of time.   

Complaints of low back pain were first reported in November 2006, and an MRI was ordered to rule out disc protrusion.  Allen Hassan, M.D. indicated in November that the Veteran has degenerative disc disease of his low spine and spinal stenosis, and that he had complained of low back pain since service.  

Both hypertension and low back disability were first shown many years after service discharge, and no evidence of record adequately relates them to service.  Dr. Hassan indicated in November 2006 that the Veteran had a history of pain since service, but this appears to be based on the Veteran's unsupported self-history.  The representative indicated in April 2011 that the Veteran argues that he incurred hypertension and a low back condition during service, but nowhere is this supported in the records contained in the claims folder.  

The Board acknowledges the Veteran's statements regarding pertinent symptoms during and since service as well as supporting statements from family members.  However, the Board does not find these statements to be credible.  These statements are made many years after service and are offered in support of the Veteran's claim for monetary benefits.  The credibility is therefore diminished. 

Accordingly, service connection is not warranted for either hypertension or low back disability, either on a direct basis or under the one year presumptive rule.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Hernia and deafness

The Board denied service connection for hernia and deafness in June 1977.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO held that new and material evidence had not been received to reopen the claim for service connection for hernia, but in January 2009, it reopened and denied the claim for service connection for deafness.  Although the RO may have determined that new and material evidence was received to reopen the one claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received for both claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

At the time of the Board's June 1977 denial of service connection for hernia and deafness, service treatment records were unavailable, medical records first showed an inguinal hernia and a right ear chronic adhesive process in January 1976, and hearing loss was diagnosed in June 1976.  The Veteran had contended in and after August 1976 that he suffered a defect of hearing in basic training, where he had fired different types of weapons.  A heavy load he carried on day duty caused a hernia.  He stated that hernia and deafness continued thereafter until the present date.  The Board found that Veteran's contentions, in light of the clinical documentation, did not show incurrence in service or the continuity of symptomatology required to support service connection.  That decision is final.  38 U.S.C.A. § 7104.  

In May 2008, S.L.S. submitted a statement indicating that he and the Veteran had entered service together and then had been assigned to the same division after basic training, with their units adjacent to each other.  After a few months, S.L.S. went overseas, and then he returned after 2 years.  He met the Veteran again at the separation center and he noticed that the Veteran was sickly, with a watery substance oozing out from both of his ears.  Also, sometimes the Veteran ignored his calls.  At one time, S.L.S. asked the Veteran where he got all those sicknesses, and the Veteran stated that it had been going that way for quite some time.  These statements can be read as indicating that the Veteran had hernia and deafness symptoms in service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) the United States Court of Appeals for Veterans Claims (Court) held that the prior holding in Justus that the evidence is presumed to be credible was not altered by the Federal Circuit decision in Hodge.  Accordingly, the claims are reopened based on evidence offered to corroborate service incurrence which is presumed to be credible for purposes of the new and material evidence analysis.  

However, there is no such presumption of credibility under the merits analysis which follows the reopening of a claim.  The Board finds that this statement made some 50 years after the fact is of diminished credibility given the passage of time.  Moreover, although not entirely clear, the Veteran had also indicated in January 1976, prior to his other statements, that he had not had a hernia or partial deafness until more than 90 days post-service.  This appears to conflict with his later August 1976 and March 1977 statements which were considered in the Board's June 1977 decision as well as recent statements made by him and the May 2008 report from S.L.S., and neither of their statements in support of the claim are supported by medical evidence dated earlier than 1976.  The earliest report by the Veteran, in January 1976, concerning date of onset is deemed most probative.  Moreover, the first medical evidence of either a hernia or deafness was in 1976, many years after service.  

As for the statement from S.L.S., in particular, it is given very little weight since so much time has passed since service and there is no other evidence to support it or showing symptoms continuing since service.  Given all of this, the statements from the Veteran and S.L.S. regarding the Veteran having problems in service are found to be not credible.  Other evidence showing the continuation of hernia and deafness problems since they were first documented in 1976 does nothing to relate them to service.  The November 2006 report from Dr. Hassan of the Veteran having a right inguinal hernia occur in service is not probative as it appears that it was merely unsupported history provided by the Veteran.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The December 2006 report by Dr. Hassan of the Veteran having chronic seepage from his ears during service is not probative, as it appears to be no more than a repetition of unsupported history supplied by the Veteran.  Id.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's current hernia and deafness disabilities were manifest in service or that sensorineural hearing loss was manifest to a degree of 10 percent within one year of separation, or that hernia or deafness disabilities are otherwise related to service.

The preponderance of the evidence is against each of the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


